Citation Nr: 1207568	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin disease


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for skin cancer.  The Veteran also perfected appeals with regard to other claims for service connection.  These claims were either ultimately granted or withdrawn by the Veteran.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the Veteran claimed service connection for skin cancer, the issue encompasses service connection for skin disease. 

In July 2009, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

In August 2011, the Veteran submitted a statement in which Dr. G.L.K. opined that it was his medical opinion that, among other things, the Veteran's chronic obstructive pulmonary disease (COPD), residuals of dengue fever, and low back injury were at least as likely as not related to his medical service.  He believed that the conditions were due to the residuals of exposure to both chemicals as well as his infections with dengue fever while he was in service.  The Veteran has not yet submitted a claim for service connection for COPD, residuals of dengue fever, or a low back disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

The Veteran had solar keratosis in service and has current residuals of squamous cell carcinoma that are related to the solar keratosis.


CONCLUSION OF LAW

The criteria for service connection for a skin disease, namely squamous cell carcinoma, are met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record in this case demonstrates that the Veteran has a current disability.  Squamous cell carcinoma was identified in VA and private treatment records dated in 2006 and 2007.  The Veteran underwent a VA examination in February and July 2011.  

The Veteran's service treatment records indicate that in July 1970 he was seen for demarcated lesions that had been present for two months.  The provisional diagnosis was solar keratosis or early skin cancer.  He was scheduled to undergo a biopsy in August.  In August 1970, it was noted that there was nothing much left to biopsy.  Other records reflect treatment in September and December 1966 and February, March, and August 1967 for a rash and ulcer on his penis that was identified at one time as appearing like dermatitis, but later identified as herpes progenitalis.  In March 1968, he was treated for an ulcer on his 4th toe.  In December 1973, he was diagnosed with tinea pedis on the dorsum of his feet.  

Thus, and in-service disease or injury has been demonstrated. 

The remaining question is whether there is a nexus between the in-service disease or injury and the current disability.  In January 2011, the Board remanded the Veteran's claim to provide him with an adequate VA examination.  In February 2011, the Veteran was afforded a VA exam.  The examiner observed that actinic keratosis and squamous cell cancers occurred most exclusively on sun-damaged skin after years of exposure to unprotected sunlight.  There was no known association of these cancers to herbicides or dengue fever.  The examiner opined that it is less likely than not that this Veteran's current skin cancers and precancer lesions were caused by his one year of sun exposure while in Vietnam.  The Veteran indicated that was the only time that he had unprotected sun exposure while he was in service, so it was even less likely that his other times in the service would have caused his skin cancers.  

The examiner added that it was more likely that his multiple years of growing up in the southwest on ranches led to his skin cancer later in life.  His sun exposure during service may have temporarily aggravated his skin cancer later in life, but without speculation, the examiner was unable to quantify to what extent the aggravation would have occurred.  This Veteran had been exposed to a considerable amount of sun in his life and he was quite fair-skinned, therefore, in the examiner's opinion, it was more likely than not that his skin cancer was caused by cumulative years of sun exposure, especially as a child, rather than his limited year of sun exposure while in the service.  

In a January 2012 addendum, the examiner added that dengue fever did not lead to skin disorders later on in life and in particular dengue fever did not lead to skin cancer.  Therefore, it was less likely than not that his dengue fever lead to his subsequent skin cancers years thereafter.  In another addendum, the examiner added that based a review of medical literature, there was no evidence that resolved dengue fever causes or predisposes skin cancer or actinic keratosis.  

Although the examiner provided a negative opinion with regard to the nexus question, the examiner did not consider the in-service findings of solar keratosis.  Solar keratosis can give rise to squamous cell carcinoma.  DermNetNZ, New Zealand Dermatological Society (Jun. 29, 2011) dermnetnz.org/lesions/solar-keratoses.html.  In short the Veteran was found to have precancerous lesions in service and has since developed skin cancer.  The evidence is in at least equipoise on whether there is a nexus between the current disability and the in-service findings.  

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met, and the appeal is granted.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disease, squamous cell carcinoma, is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


